Fourth Court of Appeals
                                            San Antonio, Texas
                                       MEMORANDUM OPINION
                                                No. 04-19-00397-CV

                                    IN THE INTEREST OF X.J.F., a Child

                               From the County Court, Atascosa County, Texas
                                      Trial Court No. 16-08-0720-CVA
                                  Honorable Lynn Ellison, Judge Presiding

PER CURIAM

Sitting:            Rebeca C. Martinez, Justice
                    Patricia O. Alvarez, Justice
                    Luz Elena D. Chapa, Justice

Delivered and Filed: September 11, 2019

DISMISSED

           Appellant, J.F., filed a notice of nonsuit, asserting that he does not wish to pursue his

appeal. 1 Appellee, H.F., has not opposed the motion. See TEX. R. APP. P. 10.3(a). Therefore, we

grant the motion and dismiss the appeal. See TEX. R. APP. P. 42.1(a)(1). Costs of the appeal are

taxed against the party who incurred them.

                                                             PER CURIAM




1
    We construe appellant’s notice of nonsuit as a motion to dismiss.